Exhibit 10.1

 

[g348631kgi001.jpg]

 

Mr. Michael R. Rodriguez

[address redacted]

 

December 2, 2009

 

Dear Michael:

 

Clarient, Inc. (the “Company”) is pleased to enter into this letter agreement
(the “Letter Agreement”) with you (the “Executive”) which will address the terms
of Executive’s employment with the Company.  The Company considers it essential
to the best interests of its stockholders to attract and foster the continuous
employment of key management personnel of the Company and the arrangements
described in this Letter Agreement are intended to address that goal.

 

1.                                       Duties.  Commencing on December 7, 2009
or a date mutually agreed upon by the Company and Executive (the “Commencement
Date”), Executive will serve as Senior Vice President and Chief Financial
Officer of the Company and will report directly to the Chief Executive Officer
of the Company. Executive agrees to devote his full business time and attention
to the Company, to render his services under this letter agreement fully,
faithfully, and diligently. Executive shall have the right to perform such
incidental services as are necessary in connection with Executive’s charitable
or community activities, or participation in trade or professional organizations
as long as such activities do not materially interfere with Executive’s duties
with the Company.

 

2.                                       Term.   Notwithstanding anything to the
contrary, Executive’s employment relationship with the Company is employment “at
will”.  As a result, Executive’s employment may be terminated by the Company or
by Executive at any time (subject to the notice provision below), in each case
without any liability or obligation, except as set forth in this Letter
Agreement.  If Executive terminates his employment (other than for “good reason”
(as defined below), which shall be governed by Section 6(f) below), he shall
give the Company written notice of such termination not less than thirty (30)
days prior to the effective date of such termination.  In light of the severance
benefits provided for in Section 6, the Company will have no obligation to give
Executive prior notice of any such termination by the Company (whether or not
such termination is without cause).

 

3.                                       Compensation.

 

(a)                                  Base Salary.  During the term of
Executive’s employment, Executive will receive a base salary of not less than
$290,000 per annum, payable in biweekly increments, subject to an annual salary
and performance review and potential salary increase (but not reductions) at the
sole discretion of the Company. Executive’s base salary shall be paid at
periodic intervals in accordance with the Company’s payroll practices for its
salaried employees.

 

1

--------------------------------------------------------------------------------


 

(b)                                 Bonus.  Executive will be eligible for a
performance-based bonus as a participant in the Company’s Management Incentive
Plan (“MIP”) (target incentives as determined by the Compensation Committee of
the Company’s Board of Directors) with an annual target payment of 60% of base
salary, pro-rated for the number of days in the calendar year of Executive is
employed by the Company divided by the total number of days in that full
calendar year.  Potential exists to receive as much as twice this figure based
on achievement of Company and personal objectives.  Any bonus that becomes
payable under this subsection (b) shall be paid in accordance with the Company’s
past practices under the MIP, but in no event after the later of (i) the 15th
day of the third month following Executive’s first taxable year in which such
bonus is no longer subject to a substantial risk of forfeiture, and (ii) the
15th day of the third month following the first taxable year of the Company in
which such bonus is no longer subject to a substantial risk of forfeiture, as
determined in accordance with Section 409A of the Internal Revenue Code of 1986,
as amended (the “Code”) and any Treasury Regulations and other guidance issued
thereunder.

 

4.                                       Option Grant.  The Company shall grant
to Executive on the Commencement date of this agreement a stock option for
300,000 shares of Common Stock of the Company and 40,000 Restricted Stock Awards
(RSA).  The RSA grant is subject to board approval of the Executive RSA Grant
Program to be voted on at the December 15th telephonic board meeting. Subject to
Executive’s continued employment with the Company through each such date, the
options shall vest as to 25% of the shares on the first anniversary of the date
of grant and the remaining 75% of the shares in equal monthly installments on
each monthly anniversary of the date of grant thereafter, such that all shares
subject to the option shall be vested (subject to continued employment) as of
the fourth anniversary of the date of grant; provided that if a Change of
Control (as defined in this Agreement)   occurs during the term of employment,
then the option shall vest as to all shares that remain unvested immediately
prior to the consummation of such Change of Control. The option will be granted
under the Company’s 2007 Incentive Award Plan and be subject to the same terms
and conditions as are set forth in the standard form stock option agreement
currently in use under the Option Plan (including such terms and conditions as
are incorporated therein from the Option Plan itself), except to the extent
provided otherwise in this Agreement.  The option will be subject to the
approval of the Board of Directors and will have an exercise price per share
equal to the last sale price of the Company’s Common Stock on the Commencement
Date  and will expire on the tenth anniversary of the date of grant (subject to
earlier termination in accordance with the terms of the Option Plan and standard
form of stock option agreement thereunder).  Additional equity grants may be
awarded by action of the Company’s Board of Directors or a duly authorized
committee of the Board and, if made, will be made in a manner commensurate with
senior executives, the terms and conditions of which shall be as determined
under the Company’s Option Plan and by the Company’s Board of Directors or a
duly authorized committee thereof.

 

5.                                       Fringe Benefits.

 

(a)          Executive will be paid a car allowance at the rate of $600 per
month.

 

2

--------------------------------------------------------------------------------


 

(b)         Executive is eligible for group life and accidental death and
dismemberment insurance in an amount equal to one times the Executive’s annual
base salary not to exceed $600,000 (assuming that Executive meets normal
insurability requirements).  If insurability requirements cannot be met, the
maximum amount of group life insurance benefit is $225,000.  Executive will be
offered the opportunity to purchase voluntary life insurance for himself and his
spouse and children, if applicable; and otherwise be eligible to participate in
all other benefits programs offered generally by the Company to its other senior
executives, including medical, dental, and vision insurance, short and long term
disability insurance, 401(k) Plan, flexible spending account (Section 125) plan
and employee assistance program.

 

(c)          Executive will also be entitled twenty-five (25) days of vacation
per annum which will accrue at the rate of 7.70 hours per pay period. If a
recognized holiday falls during Executive’s vacation period or periods, it will
not be considered as a vacation day. Executive may not accrue more than forty
(40) hours above his eligible vacation allowance per year.  All vacation accrued
will carry over year to year; however, the point at which the total number of
vacation hours accrued exceeds the maximum allowable, no additional accruals
will be earned until the amount is reduced below the maximum.

 

(d)         Executive shall be covered by the Company’s directors and officers
liability insurance policies and indemnification policies on the same terms and
conditions as apply to the Company’s other senior executives.  This provision
shall survive termination of this Agreement and shall not be covered by the
release contemplated by Section 6(d).

 

6.             Severance Payments.   Subject to the provisions of subsection
(d) and Section 11 below and the other terms and conditions of this Letter
Agreement, in the event Executive has incurred a Separation from Service (within
the meaning of Section 409A(a)(2)(A)(i) of the Code, and Treasury Regulation
Section 1.409A-1(h)) (“Separation from Service”) by reason of a termination of
Executive’s employment: (i) by the Company without “cause”, (ii) by Executive
for “good reason” twelve months  after a Change of Control, or (iii) by
Executive as a result of Executive’s death or disability (any of the foregoing
being a “Severance Termination”), the Company will provide Executive the
benefits described in this Section 6, which shall be the only severance benefits
or other payments with respect to Executive’s employment with the Company to
which Executive shall be entitled.  Without limiting the generality of the
foregoing, these benefits are in lieu of all salary, bonuses and vacation
accruals (except for salary, bonuses and vacation accruals for periods ending on
the date of termination as provided in Section 8 below) and other rights
Executive may have against the Company or its affiliates.

 

(a)           If a Severance Termination occurs, Executive will receive payment
of an amount equal to twelve (12) months of his base salary then in effect at
the time of the Severance Termination.

 

(b)           Upon a Severance Termination, Executive will be able to exercise
any options and or RSAs which have become vested and exercisable on or before
the termination date and until the earlier of (i) the first anniversary of the
date of termination or (ii) the expiration date of the option.; (c) Upon a
Severance Termination, Executive will receive continued coverage under the
Company’s medical and health plans in accordance with COBRA rules and
regulations following the termination date (including any period as may be
required by law), provided that coverage will end if Executive obtains
comparable coverage from a subsequent employer or otherwise ceases to be
eligible for COBRA benefits.  If Executive chooses such continuation health
insurance coverage, the Company will subsidize the remaining costs which are
normally the responsibility of the former employee for twelve months or until
Executive

 

3

--------------------------------------------------------------------------------


 

obtains insurance through another employer, (whichever occurs sooner.)
Thereafter, Executive shall be solely responsible for paying the premiums for
COBRA continuation coverage. If Executive ceases to be eligible for COBRA
because the Company does not pay the premiums for its existing or group
insurance policy or the Company ceases to have a group healthcare plan, the
Company will pay Executive, for any portion of the period referred to above
during which Executive’s COBRA eligibility ceases for such reasons, the amount
of the premium it would have had to pay for Executive’s coverage under the then
existing, or if none, the most recently existing, healthcare insurance policy. 
Executive should consult with the Company’s Manager of Human Resources
concerning the process for assuming ownership of and continued premium payments
for any life insurance policy.  Executive will be reimbursed in accordance with
Company policies promptly for all of Executive’s reasonable and necessary
business expenses incurred on behalf of the Company prior to Executive’s
termination date.  Without limiting the Company’s obligation under the preceding
sentence, the reimbursement of any expense under this subsection (c) shall be
made no later than December 31 of the year following the year in which the
expense was incurred.  The amount of expenses reimbursed in one year shall not
affect the amount eligible for reimbursement in any subsequent year and shall
not be subject to liquidation in favor of any other benefit.

 

(d)           All compensation and benefits described above in (a) through
(c) of this Section 6 will be contingent upon (i) Executive’s execution of a
release of all claims against the Company in the form of Exhibit A and
expiration of the seven-day revocation period referred to in such release, and 
(ii) Executive’s not engaging in any Solicitation (as defined in Section 7 of
this Letter Agreement) during the period of his employment by the Company or the
one-year period following Executive’s termination date.

 

(e)           Subject to Section 11 below, the Company will pay Executive the
amount described in (a) above in equal bi-weekly installments for a period of
twelve (12) months with the first payment being payable on the date when the
seven-day revocation period referred to below with respect to the release
expires.  The Company will prepare the final release (which will be in the form
attached as Exhibit A to this Letter Agreement) and deliver it to Executive on
the Executive’s termination date.  Executive will have twenty-one (21) days in
which to consider the release although Executive may execute it sooner.  Please
note that the release has a revocation period of seven days.  Any modification
to the attached release shall be made by the mutual agreement of Executive and
the Company.

 

(f)            In this Letter Agreement, the term “cause” means (a) a
substantial and continual refusal by Executive to perform his duties and
functions hereunder in accordance with the instructions of the Board and/or the
Chief Executive Officer, as embodied in written resolutions of the Board, and
communicated in writing to Executive (provided that such instructions do not
require Executive to take any actions that Executive reasonably believes to be
unlawful after a reasonable inquiry), after Executive has been given thirty (30)
business days to cure Executive’s failure to so comply; (b) Executive’s
intentional  appropriation (or attempted appropriation) of a business
opportunity of the Company, including attempting to secure or securing any
personal profit in connection with any transaction entered into on behalf of the
Company; (c) Executive’s intentional misappropriation (or attempted
misappropriation) of any of the Company’s funds or property (including without
limitation trade secrets and other intellectual property); or (d) Executive’s
conviction of, or Executive’s entering of a guilty plea or plea of no contest
respect to a felony or the equivalent thereof. In this Letter Agreement, the
term “good reason” means (i) the Executive’s assignment (without Executive’s
prior consent) to a position, title, responsibilities, or duties of a materially
lesser status or degree of responsibility than the position, responsibilities,
or duties of Chief Financial Officer of a comparable publicly-held

 

4

--------------------------------------------------------------------------------


 

Company, or removal from his position as an executive officer of the Company,
(ii) the relocation of the Company’s offices at which Executive is principally
employed to a location which is more than thirty miles from Aliso Viejo,
California, (iii) the material reduction of Executive’s base salary or bonus
opportunity, except pursuant to a reduction which also applies to the Company’s
other senior executives, (iv) the requirement that Executive report to any
officer of the Company other than its Chief Executive Officer, or (v) the
Company’s material breach of this Letter Agreement; provided, however, that
Executive must have given the written notice to the Company that Executive
believes he has the right to terminate employment for good reason, within
forty-five (45) days of the initial occurrence of such event, and the Company
fails to eliminate the good reason within thirty (30) days after receipt of the
notice.  Further, Executive’s termination of employment must occur within 18
months from the initial occurrence of an event that constitutes good reason.

 

(g)           In this Letter Agreement, the term “Change of Control” means
(a) the issuance, sale, transfer or acquisition of shares of capital stock of
the Company (including a transfer as a result of death, disability, operation of
law, or otherwise) in a single transaction or a group of related transactions,
as a result of which any entity, person, or group acquires the beneficial
ownership of newly issued, outstanding or treasury shares of the capital stock
of the Company having 50% or more of the combined voting power of the Company’s
then outstanding securities entitled to vote for at least a majority of the
authorized number of directors of the Company (b) any merger, consolidation,
sale of all or substantially all the assets or other comparable transaction as a
result of which all or substantially all of the assets and business of the
Company are acquired directly or indirectly by another entity, (c) a complete
liquidation or dissolution of the Company, (d) the sale or other disposition of
all or substantially all of the assets of the Company,   An “affiliate” of an
entity is an entity controlling, controlled by, or under common control with the
entity specified, directly or indirectly through one or more intermediaries. 
“Group” shall have the same meaning as in section 13(d) of the Securities
Exchange Act of 1934, and “beneficial ownership” shall have the meaning set
forth in Rule 13d-3 of the Securities and Exchange Commission adopted under the
Securities Exchange Act of 1934.

 

(h)           Executive will not be required to mitigate the amount of any
payment provided for in this Letter Agreement by seeking other employment or
otherwise and Executive shall be entitled to receive the severance payments
provided in this Section 6 without regard to whether Executive obtains other
employment or enters into other service relationships, provided Executive does
not violate any of his obligations under this Section 6.

 

(h)           Executive acknowledges that the arrangements described in this
Letter Agreement (including those on Exhibit A attached hereto) will be the only
obligations of the Company or its affiliates in connection with any
determination by the Company to terminate Executive’s employment with the
Company.  This Letter Agreement does not terminate, alter, or affect Executive’s
rights under any plan or program of the Company in which Executive may
participate, except as explicitly set forth herein.  Executive’s participation
in such plans or programs will be governed by the terms of such plans and
programs.

 

5

--------------------------------------------------------------------------------


 

7.             Definition of Solicitation.

 

(a) [Intentionally Deleted].

 

(b)           For purposes of Section 6(d) of this Letter Agreement
“Solicitation” shall mean (A) soliciting, enticing, or inducing any Customer (as
defined below) to become a client, customer, OEM, distributor, or reseller of
the laboratory services business of any other person, firm or corporation with
respect to products or services which are competitive with products or services
then sold or under development by the Company’s reference laboratory services
business or to cease doing business with the Company or authorizing or knowingly
approving the taking of such actions by any other person, or (B) soliciting,
enticing, or inducing directly or “indirectly,” or hiring any person who
presently is or at any time during the term hereof shall be an employee of the
Company to become employed by any other person, firm or corporation or to leave
his or her employment with the Company or authorizing or approving any such
action by any other person or entity.  Providing a reference for an employee of
the Company will not, however, constitute Solicitation if the employee has
decided to leave the employ of the Company, is seeking other employment, and
requests the reference, and general solicitations through general advertising,
general internet postings, or other similar non-targeted advertising of
employees by Executive will not constitute Solicitation. “Indirectly” means
Executive directs, influences or causes any third party, agent or representative
to solicit, entice or induce an employee of the Company to become employed by
any other person, firm or corporation.

 

(c)           For purposes of this Section 7, “Customer” means any person or
entity which at the time of determination, if made prior to termination of
employment, or, after termination of employment, at the time of such
termination, shall be, or shall have been within one year prior to such time, a
client, customer, OEM, distributor, or reseller of the Company.

 

(d)           Executive acknowledges (i) that his experience and capabilities
are such that the conditions in Section 6(d) to his receiving the severance
benefits referred to in Section 6 will not prevent him from obtaining employment
or otherwise earning a living at the same general economic benefit as reasonably
required by him without losing the severance benefits and (ii) that he has,
prior to the execution of this Letter Agreement, reviewed this Letter Agreement
with his legal counsel.  Executive acknowledges that the provisions contained in
this Section 7 and in Section 6(d) are reasonable and necessary to protect the
legitimate business interests of the Company and that the Company would not have
entered into this Letter Agreement in the absence of such provisions.

 

8.             Other Payments in the Event of Termination of Employment.  In the
event of termination of Executive’s employment for any reason, Executive will be
entitled to receive upon such termination payment of all accrued, unpaid salary
and vacation time through and including the date of termination.  In addition,
in the event of termination of Executive’s employment for any reason other than
by the Company for “cause”, Executive will be entitled to receive upon such
termination a “pro rata portion” of his “bonus for the year of termination” (as
those terms are defined below), “Pro rata portion” means the number of days in
the calendar year of termination up to and including the date of termination
divided by the total number of days in that full calendar year.  The “bonus for
the year of termination” means the amount Executive would have been likely to
earn if he had been employed for the full year, as determined in good faith by
the Board of Directors of the Company or a committee thereof. Such payments will
be made no later than March 15th of the year following the Executive’s
termination to be consistent with the bonus payout under the Management
Incentive Program.

 

9.             Withholding.  The Company will withhold applicable taxes and
other legally required deductions from all payments to be made hereunder

 

6

--------------------------------------------------------------------------------


 

10.           Representations and Covenants of Executive.  Executive represents
and warrants to the Company that:  (a) he has full power and authority to enter
into this Letter Agreement and to perform his duties hereunder, (b) the
execution and delivery of this Letter Agreement and the performance of his
duties hereunder shall not result in an actual (as opposed to merely asserted)
breach of, or constitute an actual (as opposed to merely asserted) default
under, any agreement or obligation to which he may be bound or subject,
including without limitation any obligations of confidentiality, noncompetition,
nonsolicitation or use of information, (c) this Letter Agreement represents a
valid, legally binding obligation on him and is enforceable against him in
accordance with its terms except as the enforceability of this Letter Agreement
may be subject to or limited by general principles of equity and by bankruptcy
or other similar laws relating to or affecting the rights of creditors, (d) to
Executive’s knowledge, the services contemplated by this Letter Agreement do not
(i) infringe any third party’s copyright, patent, trademark, trade secret or
other proprietary right, or (ii) violate any law, statute, ordinance or
regulation, and (e) Executive has resigned from all positions as an employee,
officer, director or executive of prior employers. Executive covenants to the
Company that during his employment with the Company (a) he shall not
(i) intentionally use, in connection with his employment with the Company, any
confidential or proprietary information or materials belonging to any third
person or entity, or (ii) knowingly violate any law, statute, ordinance or
regulation and (b) he shall not breach (i) any agreement with any third party to
keep in confidence any confidential or proprietary information, knowledge or
data acquired prior to his execution of this Letter Agreement or (ii) any
obligations of confidentiality, noncompetition, nonsolicitation or use of
information.

 

11.           Section 409A.

 

(a)           Notwithstanding anything to the contrary in this Letter Agreement,
if at the time of Executive’s Separation from Service with the Company,
Executive is a “specified employee” as defined in Section 409A of the Code, as
determined by the Company in accordance with Section 409A of the Code, and the
deferral of the commencement of any payments or benefits otherwise payable
hereunder as a result of such Separation from Service is necessary in order to
prevent any accelerated or additional tax under Section 409A of the Code, then
the Company will defer the commencement of the payment of any such payments or
benefits hereunder (without any reduction in the payments or benefits ultimately
paid or provided to Executive) until the date that is the earlier of (i)  at
least six (6) months and one (1) day following Executive’s Separation from
Service with the Company, (ii) the date of the Executive’s death, or (iii) or
the earliest date permitted under Section 409A of the Code, whereupon the
Company will pay Executive a lump-sum amount equal to the cumulative amounts
that would have otherwise been previously paid to Executive under this Letter
Agreement during the period in which such payments or benefits were deferred. 
Thereafter, payments will resume in accordance with this Letter Agreement.

 

(b)           With respect to the provisions of this Letter Agreement which
provide for “nonqualified deferred compensation” within the meaning of
Section 409A of the Code, this Letter Agreement shall comply with the provisions
of Section 409A of the Code and the Regulations thereunder and shall be so
interpreted, construed and administered.

 

(c)           In the event that following the date hereof the Company or
Executive reasonably determines that any compensation or benefits payable under
this Letter Agreement may be subject to Section 409A of the Code, the Company
and Executive shall work together to adopt such amendments to this Letter
Agreement or adopt other policies or procedures (including amendments, policies
and procedures with retroactive effect), or take any other commercially
reasonable actions necessary or appropriate, to (i) exempt the compensation and
benefits payable under this Letter Agreement from Section 409A of the Code
and/or preserve the intended tax treatment of the compensation and benefits
provided with respect to this Letter Agreement or (ii) comply with the
requirements of Section 409A of the Code and related Department of Treasury
guidance.

 

7

--------------------------------------------------------------------------------


 

12.           Miscellaneous.  This Letter Agreement will inure to the benefit of
Executive’s personal representatives, executors, and heirs.  In the event
Executive dies while any amount payable under this Letter Agreement remains
unpaid, all such amounts will be paid to the parties legally entitled thereto in
accordance with the terms and conditions of this Letter Agreement.  No term or
condition set forth in this Letter Agreement may be modified, waived, or
discharged unless such waiver, modification, or discharge is agreed to in
writing and signed by Executive and an officer of the Company authorized to sign
such writing by the Board of Directors of the Company or an authorized committee
thereof.  This Letter Agreement will be construed and enforced in accordance
with the laws of the State of California without regard to the conflicts of laws
of any state.  Any controversy or claim arising out of or relating to this
Letter Agreement, or the breach thereof, will be settled by arbitration in Los
Angeles or Orange County, California in accordance with the National Rules for
the Resolution of Employment Disputes of the American Arbitration Association,
using one arbitrator, and judgment upon the award rendered by the arbitrator may
be entered in any court of competent jurisdiction.  In the event of a dispute
under this Letter Agreement, the prevailing party shall be entitled to the
reimbursement of its or his (as the case may be) costs and reasonable attorney’s
fees by the non-prevailing party.

 

13.           Limit on Payments by the Company.  Executive shall bear all
expense of, and be solely responsible for, all federal, state, local or foreign
taxes due with respect to any payment received hereunder, including, without
limitation, any excise tax imposed by Section 4999 of the Code; provided,
however, that any payment or benefit received or to be received by Executive in
connection with a Change of Control or the termination of Executive’s employment
(whether payable pursuant to the terms of this Letter Agreement (“Contract
Payments”) or any other plan, arrangements or agreement with the Company or any
affiliate (collectively with the Contract Payments, the “Total Payments”) shall
be reduced to the extent necessary so that no portion thereof shall be subject
to the excise tax imposed by Section 4999 of the Code but only if, by reason of
such reduction, the net after-tax benefit received by Executive shall exceed the
net after-tax benefit received by Executive if no such reduction was made.  For
purposes of this Section 13, “net after-tax benefit” shall mean (i) the total of
all payments and the value of all benefits which Executive receives or is then
entitled to receive from the Company that would constitute “parachute payments”
within the meaning of Section 280G of the Code, less (ii) the amount of all
federal, state and local income taxes payable with respect to the foregoing
calculated at the maximum marginal income tax rate for each year in which the
foregoing shall be paid to Executive (based on the rate in effect for such year
as set forth in the Code as in effect at the time of the first payment of the
foregoing), less (iii) the amount of excise taxes imposed with respect to the
payments and benefits described in (i) above by Section 4999 of the Code.  If
such reduction is necessary, reduction shall occur in the following order,
unless the Executive elects in writing a different order: (i) reduction of
employee benefits, (ii) cancellation of accelerated vesting of equity awards,
and (iii) reduction of cash payments. In the event that acceleration of vesting
of equity award compensation is to be reduced, such acceleration of vesting
shall be cancelled in the reverse order of the date of grant of the Executive’s
equity awards unless the Executive elects in writing a different order for
cancellation.  The foregoing determination shall be made by a nationally
recognized accounting firm (the “Accounting Firm”) selected by the Company and
reasonably acceptable to Executive (which may be, but will not be required to
be, the Company’s independent auditors).  The Accounting Firm shall submit its
determination and detailed supporting calculations to both Executive and the
Company within fifteen (15) days after receipt of a notice from either the
Company or Executive that Executive

 

8

--------------------------------------------------------------------------------


 

may receive payments which may be “parachute payments.”  If the Accounting Firm
determines that such reduction is required by this Section 13, Executive, in
Executive’s sole and absolute discretion, may determine which Total Payments
shall be reduced to the extent necessary so that no portion thereof shall be
subject to the excise tax imposed by Section 4999 of the Code, and the Company
shall pay such reduced amount to Executive.  If the Accounting Firm determines
that no reduction is necessary under this Section 13, it will, at the same time
as it makes such determination, furnish Executive and the Company an opinion
that Executive shall not be liable for any excise tax under Section 4999 of the
Code.  Executive and the Company shall each provide the Accounting Firm access
to and copies of any books, records, and documents in the possession of
Executive or the Company, as the case may be, reasonably requested by the
Accounting Firm, and otherwise cooperate with the Accounting Firm in connection
with the preparation and issuance of the determinations and calculations
contemplated by this Section 13.  The fees and expenses of the Accounting Firm
for its services in connection with the determinations and calculations
contemplated by this Section 13 shall be borne by the Company.

 

If this Letter Agreement sets forth our agreement on the subject matter hereof,
kindly sign and return to us the enclosed copy of this letter which will then
constitute our legally binding agreement on this subject and supersedes any
prior discussions or agreements on this subject.

 

 

 

Sincerely,

 

 

 

Clarient, Inc.

 

 

 

/s/ RONALD A. ANDREWS

 

By: Ronald A. Andrews

 

Title: Chief Executive Officer

 

I agree to the terms and conditions of this Letter Agreement

 

 

/s/ MICHAEL R. RODRIGUEZ

 

Michael R. Rodriguez

 

 

9

--------------------------------------------------------------------------------